           Case 1:20-cv-06754-VSB Document 24 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         8/24/2020
INSURED AIRCRAFT TITLE SERVICE,                           :
LLC,                                                      :
                                         Plaintiff,       :
                                                          :         20-CV-6754 (VSB)
                           -against-                      :
                                                          :              ORDER
                                                          :
OPERADORA DE VUELOS EJECUTIVOS :
DE CV, ET AL,                                             :
                                                          :
                                         Defendant. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

As Counsel may be aware, this case was recently transferred and reassigned to the undersigned.
All deadlines and schedules ordered by Judge Russell remain in effect.
In addition, on or before September 2, 2020, the parties shall file on ECF a joint letter of no more
than three (3) pages, addressing the following topics, in separate paragraphs:
    1. A brief statement of the nature of the case;
    2. A statement of all existing deadlines, due dates and/or cut-off dates;
    3. A brief description of any motions which have been made and decided and a
       confirmation that there are no pending motions and no pending appeals;
    4. A statement describing the status of discovery in this case;
    5. A statement describing the status of any settlement discussions;
    6. Estimated length of trial and whether a jury demand has been made; and
    7. Any other information that you believe may assist the Court.
Counsel for Plaintiff is responsible for ensuring that counsel for all parties are served with this
Order.
SO ORDERED.
Dated:      August 24, 2020
            New York, New York
                                                                      ________________
                                                                      Vernon S. Broderick
                                                                      United States District Judge
